[synacorlogo.gif]

SYNACOR, INC.
AMENDMENT TO CHANGE OF CONTROL SEVERANCE AGREEMENT
This is an agreement (the “Agreement”) between Synacor, Inc. (the “Company”) and
George Chamoun (the “Executive”), dated as of September 10, 2013. Except as
otherwise defined herein, capitalized terms used in this Agreement have the same
definition as in the Change of Control Severance Agreement between the Executive
and the Company (the “Severance Agreement”).
WHEREAS, the Executive and the Company have previously entered into the
Severance Agreement; and
WHEREAS, the Executive and the Company desire to amend the Severance Agreement.
THEREFORE, the Executive and the Company agree as follows, in consideration of
the services to be received from the Executive and the ongoing compensation to
which the Executive will be entitled and other good and valuable consideration,
the receipt and sufficiency of which the parties hereby acknowledge:
(1)The second and third sentences of Section 1(a) of the Severance Agreement are
replaced by the following language:
Such annual base salary shall be paid at the rate in effect at the time of the
termination of employment and in accordance with the Company’s standard payroll
procedures. Such annual target bonus amount shall be paid in approximately equal
installments in the twelve (12) months following the date of the Executive’s
termination in accordance with the Company’s standard payroll procedures. Both
the base salary continuation payments and annual target bonus payments will
commence within 60 days after the date of termination and, once they commence,
will include any unpaid amounts accrued from the date of termination. However,
if such 60-day period spans two calendar years, then the payments will in any
event begin in the second calendar year.
(2)    The final sentence of Section 1(b) of the Severance Agreement is replaced
by the following language:
In the event that the Company experiences a Change of Control during the
Executive’s employment with the Company and the Executive is subject to an
Involuntary Termination in connection with or within twelve (12) months
following such Change of Control, the Company will pay the Executive an
additional amount during the twelve (12) months following the Change of Control,
paid in approximately equal installments and in accordance with the Company’s
standard payroll procedures, equal to 100% of the cost of insurance premiums for
group medical and dental coverage under the Company’s group

5735462v2
[footerimage.gif]

--------------------------------------------------------------------------------

[synacorlogo.gif]

health plan during such twelve (12) month period for the Executive (and, if
applicable, the Executive’s spouse and other dependents) at the same level of
coverage as on the date the Executive’s employment terminates, using the rates
that are then in effect (the “Additional Payments”). The Additional Payments
shall be paid at the same time and in the same manner as the Cash Severance
described in Section 1(a) above. The Additional Payments may be used by the
Executive for any purpose, including but not limited to the purchase of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).
(3)    The last sentence of Section 1(d) of the Severance Agreement is replaced
by the following language:
The Executive must execute the release within the period set forth in the
prescribed form, which period shall not be greater than 60 days after the
Executive’s employment terminates. If the Executive fails to return the release
on or before the deadline prescribed by the Company, or if the Executive revokes
the release, then the Executive will not be entitled to the benefits described
in Sections 1(a), 1(b) or 1(c) above.
(4)    Section 1(e) of the Severance Agreement is replaced by the following
language:
(e)    Section 409A. It is the intention of the parties that this Agreement
comply with and be interpreted in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended and the United States Department of Treasury
regulations and other guidance issued thereunder (collectively, “Section 409A”).
Each payment in a series of payments provided to the Executive pursuant to this
Agreement will be deemed a separate payment for purposes of Section 409A. If any
amount payable under this Agreement upon a termination of employment is
determined by the Company to constitute nonqualified deferred compensation for
purposes of Section 409A (after taking into account the short-term deferral
exception and the involuntary separation pay exceptions of the regulations
promulgated under Section 409A which are hereby incorporated by reference), such
amount shall not be paid unless and until the Executive’s termination of
employment also constitutes a “separation from service” from the Company for
purposes of Section 409A. In the event that the Executive has been determined by
the Company to be a “specified employee” for purposes of Section 409A at the
time of the Executive’s separation from service with the Company, any payments
of nonqualified deferred compensation (after giving effect to any exemptions
available under Section 409A) otherwise payable to the Executive during the
first six (6) months following the Executive’s separation from service shall be
delayed and paid in a lump sum upon the earlier of (x) the Executive’s date of
death, or (y) the first day of the seventh month following the Executive’s
separation from service, and the balance of the

5735462v2
[footerimage.gif]

--------------------------------------------------------------------------------

[synacorlogo.gif]

installments (if any) will be payable in accordance with their original
schedule. To the extent any expense, reimbursement or in-kind benefit provided
to the Executive constitutes nonqualified deferred compensation for purposes of
Section 409A, (i) the amount of any expense eligible for reimbursement or the
provision of any in-kind benefit with respect to any calendar year shall not
affect the amount of expense eligible for reimbursement or the amount of in-kind
benefit provided to the Executive in any other calendar year, (ii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to payment or reimbursement or in-kind benefits hereunder may not be subject to
liquidation for any other benefit.
(5)    All other provisions of the Severance Agreement remain in effect as
written.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
SYNACOR, INC.
By:/s/ Rachel McCabe
Rachel McCabe 
Executive Director, Human Resources
EXECUTIVE
/s/ George Chamoun
George Chamoun




5735462v2
[footerimage.gif]